Title: Election of the Senate, [31 May] 1787
From: Madison, James
To: 


[31 May 1787]

   Wilson had suggested that the Senate should be chosen from special political units created by a fusion of several districts formed for selecting members of the first branch.

Mr. Madison observed that such a mode would destroy the influence of the smaller States associated with larger ones in the same district; as the latter would chuse from within themselves, altho’ better men might be found in the former. The election of Senators in Virga. where large & small counties were often formed into one district for the purpose, had illustrated this consequence. Local partiality, would often prefer a resident within the County or State, to a candidate of superior merit residing out of it. Less merit also in a resident would be more known throughout his own State.
